DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 4-9, 13, 17, and 20 were amended, claims 15 and 19 were canceled, and new claims 21-23 were added in the reply filed September 29, 2022.  Claims 1-14, 16-18, and 20-23 are currently pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 62/446,215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application.  Specifically, it does not support displaying values of the flight itineraries based on the monetary price and merchandising information/characteristic as recited in the independent claims.  The priority date for the claims is January 10, 2018.

Response to Arguments
Applicant's amendments overcome the rejections of claims 13 and 20 made under § 112(b) and they are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive. "With the maintenance of a frequent flyer database, the claims are not directed to an abstract idea, since the claim process includes a modifiable database. Frequent flyer information of a customer can be added to or updated in the database when the customer inquires about a flight travel. The database thus is not simply an abstract idea, but having concrete [sic] Further, the maintenance of a frequent flyer database for the customers presents a meaningful limitation to transport the judicial exception into a patent eligible application in the area of searching of flight itineraries, since the database can ease the record keeping of frequent flyer points for the customers without the need for the customer intervention."  Remarks, 10. 
This merely describes using a generic database as a tool to implement the abstract idea of managing commercial travel interactions.  "[A]n improvement to the information stored by a database is not equivalent to an improvement in the database's functionality." BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (2018).  All generic databases inherently ease record keeping.  Improving the performance of the abstract idea by using a computer as a tool is not sufficient to confer eligibility. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter."); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Moreover, searching for flight itineraries is an abstract rather than a technological field, and does not lose its abstract nature merely by performing it electronically.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added).  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 102 have been fully considered but are moot in view of the new grounds of rejection. 
Applicant's filing of an approved Terminal Disclaimer overcomes the double patenting rejection and it is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 20-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on monetary price of the each flight itinerary and a frequent flyer value associated with the each flight itinerary from an airline not offering the flight itinerary but being an alliance partner of an airline offering the each flight itinerary.  Alliance airlines are generally mentioned in published Specification ¶¶ 0172, 178, 187, 194.  These passages also mention frequent flyer points and sharing their usage and application among airlines in the alliance.  They do not support displaying values based on a frequent flyer value associated with the each flight itinerary from an airline not offering the flight itinerary but being an alliance partner of an airline offering the each flight itinerary.  None of the passages that deal with value calculation and display mention an airline not offering the flight itinerary but being an alliance partner of an airline offering the each flight itinerary.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.  Claim 23 recites a similar limitation that is unsupported for the same reasons. 
Claim 21 recites "the value of the each flight itinerary is further based on the frequent flyer point expiration dates associated with the each flight itinerary."  Various passages in the Specification support expiration dates generally, and recommending soon-to-expire points for redemption for a flight itinerary, but none of these specifically support the value of the each flight itinerary is further based on the frequent flyer point expiration dates associated with the each flight itinerary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-14, 16-18, and 20-23, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including: maintaining frequent flyer information for multiple customers; searching for flight itineraries for a customer of the multiple customers; obtaining monetary prices of the flight itineraries; obtaining frequent flyer information of the customer, wherein the frequent flyer information comprises frequent flyer points; obtaining merchandising information comprising frequent flyer information for one or more flight itineraries of the flight itineraries, wherein the one or more flight itineraries are offered by airlines related to the frequent flyer information; displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on the monetary price of each flight itinerary and of merchandising information comprising the frequent flyer points associated with the flight itinerary; and updating the customer frequent flyer information.  Independent claims 13 and 17 recite slightly different versions of the "displaying values" step but these are also abstract.  Claim 17 also adds the abstract element of wherein the at least a characteristic comprises an alliance partner of airlines offering the one or more flight itineraries. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel planning behaviors of persons and structuring related transactional/commercial relationships with transit service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  It also recites limitations that qualify as mental processes—i.e., a traveler or travel agent evaluating flight data including monetary prices, frequent flyer information, and merchandising information/characteristics of the flights, and making judgments on values for multiple flight itineraries based on the monetary price of the flight itinerary and the merchandising information/characteristic associated with of the flight itinerary.  "As a general rule, the collection, organization, and display of two sets of information on a generic display device is abstract."  Trading Technologies Int'l. v. IBG, LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (citations and quotations marks omitted).
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims could be characterized as determining a flight value using monetary prices and merchandising/characteristic information; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing information of flight values, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a database; searching using Global Distribution System (GDS) protocols for airlines configured to participate in GDS network; obtaining data using New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites—all recited at a high level of generality).  These elements also can be characterized as performing extra-solution data gathering activities (See MPEP 2106.05(g)).  They merely recite using computers as a tool to retrieve data (a generic computer function) via the Internet. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements: a database; searching using Global Distribution System (GDS) protocols for airlines configured to participate in GDS network; obtaining data using New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites—see Specification ¶¶ 0114, 0182 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  The Specification further describes GDSs as commercial products already available at the time of invention on the marketplace (¶ 0138—"Amadeus GDS, Sabre GDS, and Travelport GDS"), that date back to the "early days of computerized reservations" (¶ 0138).  The Specification also notes that at the time of invention, "many airlines have started to sell directly to their wholesale and retail customers, such as using API or websites." ¶ 0138.  With respect to NDC, this is a well-known open XML standard used across the industry.  See IATA, News Brief: Industry Group Adopts Foundation Standard for New Distribution Capability, Oct. 19, 2012 (Reference U of the PTO-892 part of paper no. 20220313). 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., retrieving data from the Internet—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation to retrieve data via the Internet. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general link to technological environment, instructions to implement the abstract idea, and extra-solution data gathering as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  They do not add any new additional elements not already addressed.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jafri, U.S. Pat. Pub. No.  2016/0378874 (Citation A7 of the IDS filed 3/4/2021) in view of Greene, et al., U.S. Pat. Pub. No. 2007/0192186 (Reference A of the attached PTO-892).
As per claim 1, Jafri teaches a method comprising: maintaining a database comprising frequent flyer information for multiple customers (¶ 0049); searching for flight itineraries for a customer of the multiple customers (¶ 0047), wherein the search comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining monetary prices of the flight itineraries (¶ 0052); obtaining frequent flyer information of the customer from the database, wherein the frequent flyer information comprises frequent flyer points (¶ 0049); obtaining merchandising information comprising frequent flyer information for one or more flight itineraries of the flight itineraries (¶¶ 0030, 49), wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46); displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on the monetary price of each flight itinerary and the merchandising information associated with the flight itinerary (¶¶ 0069, 139-41); and updating the database based on the customer frequent flyer information (¶¶ 0049, 128).
Jafri does not explicitly teach that the displaying step includes the frequent flyer points; which is taught by Greene (Fig. 14A).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Greene—namely, so that the user can easily visualize cost and redemption of frequent flyer points.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches searching using the GDS protocols comprises searching databases of the airlines participating in GDS network using the GDS protocols to obtain the flight itineraries meeting a user request (¶¶ 0043, 53).
As per claim 3, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 4, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises at least one of a characteristic of the flight itineraries (¶ 0046), information regarding available discounts or bonuses of the flight itineraries (¶ 0031), products offered by the airlines (¶ 0046).
As per claim 5, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises a characteristic of the flight itineraries comprising seat information (¶ 0046), entertainment programs (¶ 0046), food menu, or safety record.
As per claim 6, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises at least one of wifi availability (¶ 0037), airport lounge access (¶ 0037), early check in (¶ 0037), luggage information (¶ 0046), additional luggage, upgradable services or frequent flyer program availability.
As per claim 7, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises characteristics of the multiple flight itineraries obtained using New Distribution Capability (NDC) standards for airlines using New Distribution Capability (NDC) standards (¶¶ 0035, 46).
As per claim 8, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises characteristics of the multiple flight itineraries obtained using Application Programming Interfaces (APIs) protocols for airlines using Application Programming Interfaces (APIs) protocols, or using airline websites for airlines offering services using websites (¶¶ 0039, 45).
As per claim 9, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information further comprises promotional offerings of the airlines (¶ 0031).
As per claim 10, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches converting the merchandising information to a monetary value to determine the value of the flight itinerary, wherein the converting is based on a profile of a user requesting the flight itineraries (¶¶ 0139-41).
As per claim 11, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the merchandising information are obtained based on a profile of a user requesting the flight itineraries, and wherein the profile is obtained based on actions of the user during previous flight purchasing (¶¶ 0145-47).
As per claim 12, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches negotiating regarding the merchandising information with airlines offering the flight itineraries (¶¶ 0103-04).
As per claim 13, Jafri teaches a method comprising: maintaining a database comprising frequent flyer information for multiple customers (¶ 0049); searching for flight itineraries for a customer of multiple customers (¶ 0047), wherein the searching comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining frequent flyer information of the customer from the database, wherein the frequent flyer information comprises frequent flyer points (¶ 0049); obtaining merchandising information frequent flyer information for one or more flight itineraries of the flight itineraries, wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46, 49); displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on monetary price of the each flight itinerary associated with of the each flight itinerary (¶¶ 0069, 139-41); and updating the database based on the customer frequent flyer information (¶¶ 0049, 128).
Jafri does not explicitly teach displaying a redemption of the frequent flyer points in addition to buying addition frequent flyer points associated with the each flight itinerary; which is taught by Greene (Fig. 17) and would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 14, Jafri in view of Greene teaches claim 13 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 16, Jafri in view of Greene teaches claim 13 as above.  Jafri further teaches the merchandising information are obtained based on a profile of a user requesting the flight itineraries, and wherein the profile is obtained based on actions of the user during previous flight purchasing (¶¶ 0145-47).
As per claim 17, Jafri teaches a method comprising: maintaining a database comprising frequent flyer information for multiple customers (¶ 0049); searching for flight itineraries for a customer of multiple customers (¶ 0047), wherein the searching comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining frequent flyer information of the customer from the database (¶ 0049); obtaining at least a characteristic of one or more flight itineraries of the flight itineraries, wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46); displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on monetary price of the each flight itinerary and the characteristic associated with of the each flight itinerary (¶¶ 0069, 139-41); and updating the database based on the customer frequent flyer information (¶¶ 0049, 128).
Jafri does not explicitly teach a characteristic comprise an alliance partner of airlines offering the one or more flight itineraries; displaying a frequent flyer value associated with the each flight itinerary from an airline not offering the flight itinerary but being an alliance partner of an airline offering the each flight itinerary.  Greene teaches a characteristic comprise an alliance partner of airlines offering the one or more flight itineraries (¶¶ 0007, 35); and displaying a frequent flyer value associated with the each flight itinerary from an airline not offering the flight itinerary but being an alliance partner of an airline offering the each flight itinerary (Figs. 14A, 17; see also ¶¶ 0035, 67-68—Examiner is interpreting this limitation to require using points earned from one airline partner towards purchase of a flight from a different airline partner).  It would have been prima facie obvious to incorporate this element for the same reasons as the elements in claim 1 above. 
As per claim 18, Jafri in view of Greene teaches claim 17 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 20, Jafri in view of Greene teaches claim 17 as above.  Greene further teaches converting the frequent flyer value to a monetary value to determine the value of the flight itinerary (Fig. 17, see also ¶¶ 0068, 74, 76), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 22, Jafri in view of Greene teaches claim 1 as above.  Jafri further teaches the frequent flyer information further comprises frequent flyer points (¶ 0049).  Greene further teaches the value of the each flight itinerary is further based on a redemption of the frequent flyer points in addition to buying addition frequent flyer points associated with the each flight itinerary (Fig. 17) which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 23, Jafri in view of Greene teaches claim 1 as above.  Greene further teaches the merchandising information further comprises an alliance partner of airlines offering the one or more flight itineraries, and wherein the value of the each flight itinerary is further based on a frequent flyer value associated with the each flight itinerary from an airline not offering the flight itinerary but in the alliance partner of an airline offering the flight itinerary (Figs. 14A, 17; see also ¶¶ 0035, 67-68—Examiner is interpreting this limitation to require using points earned from one airline partner towards purchase of a flight from a different airline partner).  It would have been prima facie obvious to incorporate this element for the same reasons as the elements in claim 1 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jafri in view of Greene, et al. as applied to claim 17 above, further in view of Rouston, et al., U.S. Pat. Pub. No.  2001/0037243 (Reference B of the attached PTO-892). 
As per claim 21, Jafri in view of Greene teaches claim 17 as above.  The references do not explicitly teach the frequent flyer information further comprises frequent flyer point expiration dates, and wherein the value of the each flight itinerary is further based on the frequent flyer point expiration dates associated with the each flight itinerary; which is taught by Rouston (¶ 0044—Examiner is interpreting the second limitation to read on the fact that expired points cannot be used as a source of value towards the purchase of the itinerary).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Rouston—namely, so that users can be aware of limitations on point usage.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628